 

Exhibit 10.2

PENNYMAC ROLL-UP FACILITY

EXECUTION

 

AMENDMENT NO. 3
TO SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Amendment No. 3 to Second Amended and Restated Master Repurchase Agreement,
dated as of February 1, 2018 (this “Amendment”), among Credit Suisse First
Boston Mortgage Capital LLC (the “Administrative Agent”), Credit Suisse AG, a
company incorporated in Switzerland, acting through its Cayman Islands Branch (a
“Buyer”), Alpine Securitization LTD (a “Buyer”), PennyMac Holdings, LLC
(“PennyMac Holdings”), PennyMac Corp. (“PMC”), PennyMac Operating Partnership,
L.P., in their capacity as sellers (“POP”, together with PennyMac Holdings and
PMC, each a “Seller” and, collectively, the “Sellers”), PMC REO Financing Trust,
an asset subsidiary (the “REO Subsidiary” and together with the Sellers, the
“Seller Parties”) and PennyMac Mortgage Investment Trust (“PMIT”) and POP, in
their capacity as guarantors (each, a “Guarantor” and collectively, the
“Guarantors”).

 

RECITALS

 

The Administrative Agent, the Buyers, the Seller Parties and the Guarantors are
parties to that certain Second Amended and Restated Master Repurchase Agreement,
dated as of April 28, 2017 (as amended by Amendment No. 1, dated as of June 1,
2017 and Amendment No. 2, dated as of December 20, 2017, the “Existing
Repurchase Agreement”, and as amended by this Amendment, the “Repurchase
Agreement”). The Guarantors are parties to that certain Second Amended and
Restated Guaranty (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”), dated as of April 28, 2017, by the Guarantors in
favor of Administrative Agent. Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Existing Repurchase
Agreement and Guaranty, as applicable.

The Administrative Agent, the Buyers, the Seller Parties and the Guarantors have
agreed, subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement.  As a condition precedent to
amending the Existing Repurchase Agreement, the Administrative Agent has
required the Guarantors to ratify and affirm the Guaranty on the date hereof.

 

Accordingly, the Administrative Agent, the Buyers, the Seller Parties and the
Guarantors hereby agree, in consideration of the mutual promises and mutual
obligations set forth herein, that the Existing Repurchase Agreement is hereby
amended as follows:

SECTION 1.Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by:

1.1deleting the definition of “Obligations” and replacing it with the following:

“Obligations” means (a) all of Seller Parties’ indebtedness, obligations to pay
the Repurchase Price on the Repurchase Date, the Price Differential on each
Payment Date, and other obligations and liabilities, to Administrative Agent and
Buyers, its Affiliates or Custodian arising under, or in connection with, the
Program Agreements, whether now existing or hereafter arising; (b) any and all
sums paid by Administrative Agent, Buyers or Administrative Agent on behalf of

-1-



--------------------------------------------------------------------------------

 

Buyers in order to preserve any Purchased Asset and/or Contributed Asset or its
interest therein; (c) in the event of any proceeding for the collection or
enforcement of any of a Seller Parties’ indebtedness, obligations or liabilities
referred to in clause (a), the reasonable expenses of retaking, holding,
collecting, preparing for sale, selling or otherwise disposing of or realizing
on any Purchased Asset and/or Contributed Asset, or of any exercise by
Administrative Agent or Buyers of their rights under the Program Agreements,
including, without limitation, attorneys’ fees and disbursements and court
costs; (d) all of any Seller Parties’ indemnity obligations to Administrative
Agent, Buyers and Custodian pursuant to the Program Agreements; (e) all of
Copper Securities Holding’s obligations under the CRT Repurchase Agreement and
CRT Facility Documents; (f) all of PMC’s obligations under the CUSIP Repurchase
Agreement and CUSIP Facility Documents; (g) all of PMC’s obligations under the
FMSR Facility Documents and (h) all of PMC’s obligations under the Conventional
MSR Loan Facility Documents.

1.2adding the following definitions in proper alphabetical order:

“Conventional MSR Loan Agreement” means that certain Loan and Security Agreement
between PMC, PennyMac Holdings, PMIT and Credit Suisse AG, a company
incorporated in Switzerland, acting through its Cayman Islands Branch, dated as
of February 1, 2018, as amended, restated, supplemented or otherwise modified
from time to time.

“Conventional MSR Loan Facility Documents” means the Conventional MSR Loan
Agreement and the other “Facility Documents” as defined in the Conventional MSR
Loan Agreement.

SECTION 2.Security Interest. Section 8(a) of the Existing Repurchase Agreement
is hereby amended by adding the following subsection (6) at the end thereof:

(6) Administrative Agent and PMC hereby agree that in order to further secure
PMC’s Obligations hereunder, PMC hereby grants to Administrative Agent, for the
benefit of Buyers, a security interest in (i) PMC’s rights under the
Conventional MSR Loan Facility Documents, including, without limitation, any
rights to receive payments thereunder or any rights to collateral thereunder
whether now owned or hereafter acquired, now existing or hereafter created, and
(ii) all collateral however defined or described under the Conventional MSR Loan
Facility Documents (the “Additional Collateral”). PMC hereby instructs Buyer, as
the lender under the Conventional MSR Loan Facility Documents, that upon receipt
of a notice of an Event of Default under this Agreement, the Buyer, as lender
thereunder, is authorized and instructed to remit to Administrative Agent for
the benefit of Buyers hereunder directly any amounts otherwise payable to PMC
under the Conventional MSR Loan Facility Documents and to deliver to
Administrative Agent for the benefit of Buyers all collateral otherwise
deliverable to PMC. In furtherance of foregoing, upon repayment of the entire
“Obligations” (as defined in the Conventional MSR Loan Facility Documents) under
the Conventional MSR Loan Agreement and the termination of all obligations of
the lender thereunder or other termination of the Conventional MSR Loan Facility
Documents following the repayment of all obligations thereunder that the lender
thereunder deliver to Administrative Agent for the benefit of Buyers hereunder
any collateral then in its possession or control. The foregoing provision (6) is
intended to constitute a security agreement or other arrangement or other credit
enhancement related to the Agreement and  

‑2‑



--------------------------------------------------------------------------------

 

Transactions hereunder as defined under Sections 101(47)(v) and 741(7)(x) of the
Bankruptcy Code.

SECTION 3.Cross Default. Section 15b. of the Existing Repurchase Agreement is
hereby deleted in its entirety and replaced with the following:

b. Any Seller Party, Underlying Repurchase Counterparty, any Guarantor or any
Affiliates thereof shall be in default under (i) any Indebtedness, including,
without limitation, the CRT Facility Documents, the CUSIP Facility Documents and
the Conventional MSR Loan Facility Documents, in the aggregate, in excess of
$1.5 million of any Seller, Underlying Repurchase Counterparty, any Guarantor or
any Affiliate thereof or $500,000 of the REO Subsidiary, which default (1)
involves the failure to pay a matured obligation, or (2) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
with respect to such Indebtedness, or (ii) any other contract or contracts, in
the aggregate in excess of $1.5 million to which any Seller, Underlying
Repurchase Counterparty, any Guarantor or any Affiliate thereof or $500,000 to
which the REO Subsidiary is a party which default (1) involves the failure to
pay a matured obligation, or (2) permits the acceleration of the maturity of
obligations by any other party to or beneficiary of such contract.

SECTION 4.Conditions Precedent.  This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

 

4.1Delivered Documents.  On the Amendment Effective Date, the Administrative
Agent on behalf of Buyers shall have received the following documents, each of
which shall be satisfactory to the Administrative Agent in form and substance:

 

(a)this Amendment, executed and delivered by duly authorized officers of the
Administrative Agent, the Buyers, the Seller Parties and the Guarantors;

(b)Amendment No. 2 to Second Amended and Restated Pricing Side Letter, executed
and delivered by duly authorized officers of the Administrative Agent, the
Buyers, the Seller Parties and the Guarantors;

(c)evidence that all other actions necessary to perfect and protect
Administrative Agent’s interest in the Additional Collateral have been taken;
and

 

(d)such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

 

SECTION 5.Representations and Warranties.  Each Seller Party hereby represents
and warrants to the Administrative Agent and Buyers that it is in compliance
with all the terms and provisions set forth in the Repurchase Agreement on its
part to be observed or performed, and that no Event of Default has occurred or
is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 13 of Repurchase Agreement.

 

‑3‑



--------------------------------------------------------------------------------

 

SECTION 6.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

SECTION 7.Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

 

SECTION 8.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

 

SECTION 9.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 10.Reaffirmation of Guaranty.  The Guarantors hereby ratify and affirm
all of the terms, covenants, conditions and obligations of the Guaranty. Each
Guarantor acknowledges and agrees that the term “Obligations” as used in the
Guaranty shall apply to all of the Obligations of the Seller Parties to
Administrative Agent and Buyers under the Repurchase Agreement and related
Program Agreements, as amended hereby.

 

[Remainder of page intentionally left blank]

 

‑4‑



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,
as Administrative Agent

 

By:

/s/ Margaret Dellafera

 

Name: Margaret Dellafera

 

Title: Vice President

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Committed Buyer and as a Buyer

 

By:

/s/ Erin McCutcheon

 

Name: Erin McCutcheon

 

Title: Authorized Signatory

 

By:

/s/ Michael Eaton

 

Name: Michael Eaton

 

Title: Authorized Signatory

ALPINE SECURITIZATION LTD as a Buyer, by Credit Suisse AG, New York Branch as
Attorney-in-Fact

 

By:

/s/ Erin McCutcheon

 

Name: Erin McCutcheon

 

Title: Director

 

By:

/s/ Michael Eaton

 

Name: Michael Eaton

 

Title: Vice President

 




Signature Page to Amendment No. 3 to Second Amended and Restated MRA

--------------------------------------------------------------------------------

 

PENNYMAC CORP., as a Seller

 

By:

/s/ Pamela Marsh

 

Name: Pamela Marsh

 

Title: Managing Director, Treasurer

PENNYMAC HOLDINGS, LLC, as a Seller

 

By:

/s/ Pamela Marsh

 

Name: Pamela Marsh

 

Title: Managing Director, Treasurer

PMC REO FINANCING TRUST, as the REO Subsidiary

 

By:

PennyMac Corp., as Administrator

 

By:

/s/ Pamela Marsh

 

Name: Pamela Marsh

 

Title: Managing Director, Treasurer

PENNYMAC MORTGAGE INVESTMENT TRUST, as a Guarantor

 

By:

/s/ Pamela Marsh

 

Name: Pamela Marsh

 

Title: Managing Director, Treasurer

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P., as a Seller and as a Guarantor

 

By:  PennyMac GP OP, Inc., its General Partner

 

By:

/s/ Pamela Marsh

 

Name: Pamela Marsh

 

Title: Managing Director, Treasurer

 

Signature Page to Amendment No. 3 to Second Amended and Restated MRA